Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claim 12, 
A method for managing an alarm system, the alarm system comprising: a plurality of detectors, each configured to detect an event in an environment defined by a range of detection of the detector, and to emit, in case of the detection of an event, an event detection signal[[,]]; and a plurality of alarm signal emitters, each configured to emit at least one alarm signal in case of the detection of an event, the detectors and the emitters being linked to one another, wherein each of the emitters is configured to emit a plurality of distinct alarm signals, and wherein the method comprises at least [ALL below method steps]: a) in case of the detection of an event by a first detector, assigning a first identifier to at least one first emitter, the closest to the first detector out of the plurality of emitters, and transmitting an alarm generation instruction to the first emitter with the first identifier, to activate the first emitter with a first alarm signal which is a function of the first identifier, b) modifying the first identifier to produce a second identifier from the first identifier second emitter, to activate the second emitter with a second alarm signal which is a function of the second identifier.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.

The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Rahman et al. (US 2015/0130641) shows relaying the identity transceiver that are closet to the server to the server.  Cho et al. (US 2014/0253326) shows if the alarm device detects a fires, it becomes a first detector of the event and sends its alarm device ID and an emergency code for the fire to the control panel.  Egawa et al. (US 2010/0295677) shows an alarm device network. Butler et al. (US 2010/0026490) shows determining the identity of each of the plurality of nearby field transceivers.  McKenna et al. (US 2009/0201143) shows the assigment of a unique identity to alarm devices simplifies the self-configuration.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 12, respectively, including a) in case of the detection of an event by a first detector, assigning a first identifier to at least one first emitter, the closest to the first detector out of the plurality of emitters, and transmitting an alarm generation instruction to the first emitter with the first identifier, to activate the first emitter with a first alarm signal which is a function of the first identifier, b) modifying the first identifier to produce a second identifier from the first identifier transmitting an alarm generation instruction to the second emitter, to activate the second emitter with a second alarm signal which is a function of the second identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689